DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 12/13/2021.
In the instant application, claim 15 is cancelled; Claim 21 is newly added; Claims 1 and 18 are amended independent claims; Claim 1-14 and 16-21 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
	
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a controller and a method for augmenting reality in a three-dimensional space. The controller controls to display system configured to present virtual objects in the 3D space. When executed by a processor, the instructions cause the controller to perform a process that include detecting a first action by a user relative to an object or a virtual object in the 3D space. The process also includes selectively enabling or disabling a virtual operation member based on detecting the first action between the user and the object or virtual 
Independent claims 1 and 18 when considered as a whole, are allowable over the prior arts of record.  
The closest prior art, as previously cited: Kraver (US 2016/0217614) teaches a method for implementing a virtual control in a virtual reality interface. The method includes instructing a display device configured to display the virtual environment state to display the virtual control at the particular virtual coordinate position and to receive gesture input via virtual controls.  MARTINOLI (US 2012/0013550) teaches a method for controlling interactions of a user with a give zone of a touch screen panel. The method comprises detecting a signal indicative of a request to control interactions with a give zone of the touch screen panel, displaying on the touch screen panel a window covering the given zone of the touch screen panel and disabling possible interactions of the user with the given zone of the touch screen panel when said window is covering the given zone, wherein said user may selectively toggle between covering and uncovering said given zone using said window using a predetermined gesture. CHRISTENSEN (US 2014/0266983) teaches a wearable device interface to provide an augmented reality in accordance with medical devices and the performance of medical treatments, particularly a dialysis machine and a dialysis treatment. The wearable interface device may be worn by a user, such as a health care practitioner, in connection with remotely monitoring and/ or controlling the dialysis machine during the dialysis treatment. 
However, Kraver, MARTINOLI and CHRISTENSEN do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 18. For example, the prior arts do not teach of suggest the steps of “detect a first action by a user relative to a first physical object or a virtual object in the 3D space; and selectively enable or disable a virtual operational member based on the detected first action between the user and the first physical object or virtual object in the 3D space, wherein the virtual operational member is configured, when operated, to control operation of a medical machine in the 3D space, such that enabling or disabling control of the operation of the medical machine is based on the detected first action, and wherein the virtual operational member and the virtual object are made visible to a selected subset of the users of the display system that includes the user.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174